Per Curiam.
We consider that the witnesses subpoenaed in these proceedings were not properly required to attend before the commissioner, because the .matters pending before him concerning which an inquiry was projected were not subjects having to do with the accounts and methods of the department of finance, and that the warrants of attachment directing the sheriff to produce them should have been vacated, under the authority of Matter of Hirshfield v. Craig (239 N. Y. 98).
The orders should, therefore, be reversed, with ten dollars costs and disbursements, and the motions granted.
• Present — Clarke, P. J., Dowling, Merrell, McAvoy and Burr, JJ.
In each case: Order reversed, with ten dollars costs and disbursements, and motion granted.